Citation Nr: 0016206	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-15 975A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for bilateral defective 
hearing, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1943 to March 
1946.  This appeal arises from a February 1998 rating 
decision which, among other things, awarded service 
connection, and assigned a 10 percent rating for bilateral 
defective hearing.  The veteran was accorded a hearing before 
a hearing officer at the RO in July 1999, and a copy of the 
hearing transcript is included in the claims folder.  

In a VA Form 9 submitted in September 1998, the veteran 
asserted that his service-connected tinnitus is more severe 
than is reflected by the current 10 percent rating, and that 
the rating should be changed.  The Board of Veterans' Appeals 
(Board) construes the veteran's contentions with regard to 
tinnitus as a claim for an increased rating for service-
connected tinnitus.  This claim is referred to the RO for 
appropriate action.

In an April 2000 statement, the veteran's representative 
contended that the veteran's service-connected bilateral 
defective hearing warrants assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  This claim is 
addressed more fully below.  

REMAND

Records of VA medical treatment of the veteran, dating from 
January 1997 to June 1998, include a June 1998 note, in which 
a physician reported that ear wax had been removed from the 
veteran's ears, and he was being scheduled for a hearing aid 
evaluation.  In a VA Form 9 submitted in September 1998, the 
veteran asserted that he was told by a VA physician during an 
examination in June 1998 that he was a candidate for hearing 
aids.  No report of a June 1998 VA examination, other than 
the above referenced June 1998 medical note, is included in 
the claims folder.  Inasmuch as the case is being remanded 
for reasons set forth below, the Board concludes that the RO 
should ascertain whether the veteran was accorded a VA 
audiometric evaluation in June 1998 and, if so, the 
evaluation report should be associated with the claims 
folder.  

The veteran was subsequently accorded VA audiometric 
evaluations in September 1998 and April 1999.  Pursuant to 
rating criteria for evaluating bilateral defective hearing 
which were in effect prior to and subsequent to, amendments 
which became effective June 10, 1999, ratings for defective 
hearing range from noncompensable to 100 percent, based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 Hertz.  The September 1998 audiometric evaluation 
report listed pure tone thresholds at six frequencies, but 
does indicate which pure tone thresholds were associated with 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
April 1999 audiometric evaluation report listed pure tone 
thresholds at five frequencies, but does indicate which pure 
tone thresholds were associated with the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  Additionally, with regard to 
both the September 1998 and April 1999 VA audiometric 
evaluations, which were conducted by the same VA audiologist, 
if the Board were to assume that the last four reported pure 
tone thresholds corresponded to the frequencies 1,000, 2,000, 
3,000, and 4,000 Hertz, the resulting average pure tone 
thresholds do not in every instance compute to the average 
pure tone thresholds reported by the VA audiologist in 
September 1998 and April 1999.  

At a hearing in July 1999, before a hearing officer at the 
RO, the veteran testified that he had had a hearing check in 
September 1998, and was scheduled for an appointment at a VA 
medical facility in September 1999 to clean his ears and 
check them.  When he was asked to clarify whether this meant 
he was scheduled to have his hearing acuity evaluated in 
September 1999, the veteran replied that he planned to ask 
the examiner about this.  The record does not indicate 
whether the veteran was accorded an audiometric or an 
otological evaluation in September 1999, or whether any 
evaluation was performed.  

Accordingly, the claim for an increased rating for bilateral 
defective hearing is REMANDED to the RO for the following:

1.  The RO should ascertain whether the 
veteran was accorded a VA audiometric 
evaluation in June 1998, and if so, the 
report of that evaluation should be 
associated with the claims folder.  

2.  The RO should ascertain whether the 
VA audiologist who conducted VA 
audiometric evaluations of the veteran in 
September 1998 and April 1999 is still at 
the VA medical facility where the 
referenced audiometric evaluations were 
conducted.  If so, the claims folder 
should be returned to the audiologist, 
who should report as to which pure tone 
thresholds noted for each ear on the 
September 1998 and April 1999 VA 
audiometric evaluations correspond to the 
frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  

3.  The RO should ascertain whether the 
veteran was accorded a further 
audiometric evaluation after July 1999, 
in particular, in September 1999.  If the 
veteran was accorded an audiometric 
evaluation after July 1999, the RO 
should, after ensuring that the pure tone 
thresholds which correspond to the 
frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz are reported, associate the 
report of the audiometric evaluation with 
the claims folder.  

4.  If, after all of the above action is 
taken, there is no satisfactory evidence 
of pure tone thresholds for each ear at 
1,000, 2,000, 3,000 or 4,000 Hertz based 
on the September 1998 or April 1999 VA 
evaluations or based on any VA 
audiometric examination conducted after 
July 1999, the veteran should be accorded 
a VA audiometric evaluation to determine 
the current severity of his service-
connected bilateral defective hearing.  
The examiner must review the claims 
folder and a copy of this remand and 
indicate that the review has been 
accomplished.  The examination report 
must indicate those reported pure tone 
thresholds for each ear which correspond 
to the frequencies 1,000, 2,000, 3,000, 
and 4,000 Hertz.  

5.  Following completion of the above 
referenced development, the RO should 
readjudicate the claim for an increased 
rating for the veteran's service-
connected bilateral defective hearing, to 
include the issue of whether assignment 
of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) is warranted.  In 
the event the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




